Citation Nr: 1231102	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hearing loss resulting from surgical excision of cervical lymph nodes near the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from December 1952 to December 1955.

This matter arises before the Board of Veterans' Appeals (Board or BVA) from a November 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in September 2010 and remanded for additional development and readjudication.  

In June 2012, VA obtained an advisory opinion from an independent medical expert (IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  The resulting IME opinion was received by the Board that same month.  The opinion was forwarded to the Veteran with no further evidence or argument presented.  Accordingly, the Board will address the merits of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On August 30, 1979, the Veteran underwent surgical excision of a cervical lymph node near the left ear at the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  

2.  The competent and credible medical evidence does not reflect any qualifying additional hearing loss as a result of the August 30, 1979 surgery that is the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA health care providers who performed the surgical treatment, or due to an event that was not reasonable foreseeable. 



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for surgical excision of cervical lymph nodes near the left ear are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2006 and March 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  These letters also informed him of how disability ratings and effective dates are assigned, if entitlement to the benefit sought on appeal were to be granted.  See Dingess v. Nicholson, supra.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran with his claim by obtaining all potentially relevant evidence.  Relevant in-service and post-service treatment reports are of record.  The Board notes that attempts have been made to obtain the actual consent form that the Veteran signed with respect to his August 1979 surgery, but that it is not available.  See May 1995 VA Form 10-7131 and August 1995 response from the VA Medical Center in Milwaukee, Wisconsin.  Accordingly, the Board finds that all reasonable attempts have been made to obtain the actual consent form and that any additional attempts to obtain this record would be futile.  38 U.S.C.A. § 5103A(b) (West 2002).  Further, the Veteran has not otherwise maintained that the procedure was undertaken against his will or without his consent.  

VA also obtained a medical opinion in April 2009 to determine whether the Veteran has additional disability as a result of his August 1979 surgery.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination with respect to the issue presently on appeal is adequate as it is predicated on a review of the Veteran's claims file, all pertinent evidence of record.  Additionally, the Board obtained an IME opinion in June 2012, which reflects that a medical expert reviewed the claims folder and rendered an appropriate opinion based on the questions presented to him by the Board.  This opinion is adequate for decision-making purposes, as it included a review of the Veteran's claims file, including the treatment records contained therein, and provides a complete rationale for the opinion stated which is supported by the evidence of record.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Moreover, the Veteran has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking compensation benefits under 38 U.S.C.A. § 1151 on the grounds that his current hearing loss, resulted from the surgical removal of a left-sided neck mass (lymph nodes).  He reported that following the surgery he has had a great deal of hearing loss.  

For claims received after October 1, 1997 (as in this case), compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not recently foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.  Therefore, the Veteran is required to show fault or negligence on the part of VA in rendering medical treatment in order to be awarded compensation pursuant to 38 U.S.C.A. § 1151.

In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

A VA hospital summary dated in August 1979 shows the Veteran presented with chief complaints of headache, dizziness, light-headedness and bilateral hearing loss.  He also noted fullness above the right clavicle on the right and fullness in the left neck.  Examination revealed a left neck mass below the mid portion of the left sternocleidomastoid muscle and an elevation of the right shoulder above the lateral one third of the clavicle which showed a palpable lipoma.  

The Veteran was sent to the ENT clinic for evaluation of his decreased hearing.  At that time the left neck mass was palpated and thought to be pulsatile in nature.  Additional work-up including phono-angiogram and oculoplethysmogram were both negative as were an ateriogram and an EEG.  X-rays of the sinuses, base of skull and cervical spine were all normal.  An ultrasound of the neck revealed a questionable density on the left side which seemed to overlie the sternocleidomastoid muscle with no other lesions noted.  A thyroid scan showed the uptake on the right lobe was greater than on the left, but was otherwise negative.  An audiogram performed for the delineation of the Veteran's hearing loss showed a mild conductive loss on the left side with the hearing on the right to be mildly depressed with a speech reception threshold of 18, but 100 percent discrimination.  

It was felt that the left neck mass most probably represented a branchial cleft cyst or a mass at the tail of the parotid gland for which purpose the Veteran was taken to the operating room and excision of the mass was performed.  The pathologic report on the tissue gave a diagnosis of reactive hyperplasia of lymph nodes, left neck.  The Veteran tolerated the procedure well and had good healing of the neck incision.  Although his headaches disappeared, the Veteran complained of left arm weakness and was followed up by Neurology.  However there were no complaints of hearing loss.  

In November 1979, about three months postoperatively, the Veteran was examined by VA with primary complaints of severe pain in the arms, neck and shoulder.  There were no complaints of hearing loss.  Audiogram showed puretone thresholds in the right ear were 20, 10, 10, 15, and 15 decibels at 500, 1,000, 2,000, 4,000, and 8,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 25, 20, 25, 30, and 30 decibels.  Speech recognition was 100 percent in both ears.  Although the examiner concluded the Veteran exhibited mild mixed loss in the left ear, the audiometric results were not significant enough to reach the level to be considered a hearing disability (by VA standards).  See 38 C.F.R. § 3.385 (a puretone threshold in any critical frequency of 40 decibels or greater, three or more frequencies of 26 decibels or greater, or speech recognition score of less than 94 percent); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels).  

VA outpatient treatment records from 1979 to 2003 address a wide spectrum of medical issues, many of which are irrelevant to the present claim (e.g. chronic back and extremity pain, decreased visual acuity, carpal tunnel syndrome, diabetes mellitus, sinusitis, left trapezius spasm, headache, and vertigo, etc.).  These records also show that following his lymph node surgery the Veteran complained of difficulty swallowing, occasional aspiration of liquids, and SLN (superior laryngeal nerve) palsy, but no complaints of hearing loss.  See December 1981 VA hospital summary, September 1982 VA hospital summary, and March 1986 VA examination report.  In December 2003, the Veteran was evaluated for complaints of a "buzzing sensation" to his left ear of three weeks duration.  He also complained of popping in the left ear and facial pain that radiated down into the neck.  He made reference to his neck surgery to remove lymph nodes.  There were no specific complaints of hearing loss and audiometric testing was not performed.  

The next relevant record is a May 2005 VA examination report.  At that time the Veteran's primary complaint was of hearing loss that he believed was due, in part, to the surgery to remove lymph nodes from his neck in 1979.  The examiner referred to the audiometric examination in 1979, which showed normal hearing in both ears.  An audiogram showed puretone thresholds in the right ear were 40, 45, 40, 50, and 45 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively, and for the left ear at the same frequencies were 65, 55, 55, 60, and 80 decibels.  Speech recognition was 94 percent in the right ear and 98 percent in the left ear.  These hearing thresholds meet the criteria for disability under VA regulations.  See 38 C.F.R. § 3.385.  

A medical opinion from a VA physician at the Iron Mountain VA Community Based Outpatient Clinic (CBOC) dated in July 2005 concluded that it was as likely as not that the Veteran's extensive surgery in the area of his left ear may have contributed in some part to his hearing impairment, as it was temporally related to his subjective loss of hearing.  

An otolaryngology note dated in August 2005, shows the Veteran complained of gradually worsening hearing loss after having an infected lymph node removed.  Audiogram test results showed 84 percent word recognition and mild to severe gently sloping hearing loss in the right ear and 96 percent word recognition in the left ear with hearing loss difficult to determine secondary to unreliable results.  Audiology suggested a non-organic component.  The examiner concluded that the prior lymph node removal on the left side would not contribute to hearing loss.  

Also of record is an April 2009 VA medical opinion, which addresses whether the Veteran's current hearing loss is in any way related to the surgery performed in August 1979 and if so was this carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing hospital care.  Based on the Veteran's history, physical examinations, tests, records and medical literature, the examiner concluded that it was not at least as likely as not that any current hearing problems were related to the August 1979 surgery.  The examiner noted that in the August 1979 VA hospital summary, the physician at that time indicated the Veteran presented to neurology service with the chief complaint of hearing loss in both ears for ten months, which predates the surgery done in August 1979.

An audiology note dated in August 2009, shows the Veteran reported that his main complaint was of dizziness and vertigo.  The examiner noted the Veteran had mild to moderate sensorineural hearing loss in both ears with the right ear slightly better than the left.  Speech recognition thresholds were mildly reduced in both ears and word recognition scores are within normal limits for both ears.  Neurological evaluation showed cranial nerves III-IX were grossly intact and symmetric.  The test results would indicate an improvement over a previous test in 2005.  

For further medical comment on this issue, the Board requested an IME opinion in June 2012 from a specialist in audiology who reviewed the detailed medical record, including facts pertinent to the Veteran's case.  The Board received the expert medical opinion the same month.  The IME concluded that the Veteran did not sustain additional hearing loss, above and beyond that which predated his August 1979 surgery.  

In discussing the rationale of the opinion, the IME noted that in theory neck surgery does not cause hearing loss and that what the Veteran had was an excision of a neck mass or lymph node rather than "ear surgery."  The surgical incision in front of his left sternocleidomastoid muscle was consistent with the nature of this surgery.  While the excision might have extended close to the lower part of his ear, it did not involve the ear per se and ear surgery could not have been done from the neck.  Thus, there was no theoretical link between the neck surgery and hearing loss in the Veteran.  Also clinically the Veteran did not complain of hearing loss postoperatively and an audiogram was not performed before he was discharged from VA.  Knowing that the Veteran already had a mild hearing loss in the left ear preoperatively, any additional hearing loss should have been readily noticeable and been complained of.  In November 1979, two months after his hospital discharge, the Veteran's audiogram showed normal hearing on the right and mild hearing loss on the left.  By lack of immediate postoperative hearing complaint along with the equivalent level of left hearing in both audiograms from the August 1979 preop to November 1979, it is reasonable to conclude that the Veteran did not incur additional hearing loss as a result of his August 1979 surgery.  In addition, his hearing test in 1986 did not show appreciable loss; thus further confirming that no additional hearing loss was incurred in 1979.  

The IME also determined that the VA did not exhibit carelessness, negligence, lack of proper skill, error in judgment in furnishing surgical treatment in 1979.  He explained that the VA's care of the Veteran's neck mass met the standard of care in 1979 and would even meet today's standard of care if a preop CT scan had been performed (CT scanners were not widely available in 1979).  The working diagnosis of branchial cleft cyst was appropriate considering his initial presentation.  The surgery was carried out according to standard after his operative report was carefully reviewed and there was no evidence his branchial cleft cyst nerves were damaged during the surgery.  The examiner referred to two types of branchial cleft cysts that could occur in the neck - the second and third - with the second branchial cleft cysts being more common and the third one rare.  He explained that the nerve associated with the second branchial cleft cyst was the facial nerve and that damage to it causes ipsilateral facial paralysis.  The nerve associated with the third branchial cleft cyst is the glossopharyngeal nerve and damage to it would cause numbness in the pharynx leading to aspiration.  The effect of either nerve damage is immediate.  Reviewing the Veteran's medical records showed no such complaints in 1979 or even today.  In addition, neither damaging the facial nor glossopharyngeal nerves would lead to hearing loss, as hearing is transmitted via the cochlear nerve, a different nerve that does not course through the neck.  Also not performing an audiogram after his neck surgery met the standard of care in 1979 and today.  Since the Veteran did not complaint of hearing loss, no audiogram was indicated.  

The IME also concluded the proximate cause of any purported additional hearing loss was not due to an event that was not reasonably foreseeable.  He explained that it was unlikely that any proximate cause of any such additional hearing loss was associated with the 1979 surgery.  Uncommon risks for hearing loss related to his neck mass and surgery include, but were not limited to, antibiotic ototoxicity, anesthetic drugs during surgery and blood pressure fluctuation while under anesthesia.  However the effect of hearing loss from these risk factors would be present immediately or within a short period of time, like within a week, postoperatively.  The Veteran had no complaint of additional hearing loss in 1979 and his hearing examination in 1986 did not show any significant hearing loss.  Rather it seems the Veteran's hearing complaint developed between 1986 and 2003 when he was fitted for hearing aids.  

The IME then noted that for this 78 year old Veteran, the potential causes of hearing loss included aging, noise exposure during service, and occupational noise exposure as a mechanic and bus driver.  He referred to the VA audiologist in August 2005, who concluded that the Veteran's hearing loss was not related to his military service, and noted that the other two causes were much more likely to have contributed to the present hearing loss as opposed to the 1979 neck surgery.  The IME also referred to the July 2005 opinion, which indicated that the Veteran's surgery could have "as likely as not" contributed to some part of his hearing impairment, as it was temporally related to his subjective hearing loss.  However he also noted that the opinion was premature and unsubstantiated by medical facts.  Before the Veteran underwent surgery in August 1979, an audiogram indicated left mild conductive hearing loss and right mild hearing loss.  In November 1979, two months after his discharge, an audiogram showed mild hearing loss in the left and near normal hearing in the right.  The examiner concluded that the surgery at least did not change the Veteran's left hearing and slightly improved his hearing on the right.  

In this case, the Board concludes that entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hearing loss as a result of VA surgical treatment in August 1979 is not warranted. 

The surgery at issue was performed on August 30, 1979.  The absence of additional disability is reflected in a comparison of the audiological findings before and after that surgery which do not reveal any additional hearing loss as a result of that procedure.  The evidence prior to the August 1979 surgery shows that the Veteran clearly had mild bilateral hearing loss.  However, the Veteran did not report any complaints of hearing loss immediately after the surgery and a post-operative audiogram in November 1979 three months later was negative for evidence of additional hearing loss disability.  Since the post-operative report does not show any additional disability other than the preexisting mild hearing loss, it provides compelling evidence against the Veteran's claim that he sustained additional hearing loss as a result of the August 1979 surgery.  In fact, there were no complaints of hearing loss until a 2005 VA examination report almost 30 years later.  

Also after a review of the conflicting evidence in this case, the Board finds the 2012 IME opinion highly probative as the IME fully addressed all questions surrounding the etiology of the Veteran's hearing loss, conducted a review and analysis of the entire record, and referred to specific documents and medical history to support his conclusion.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current hearing loss and its relationship to the August 1979 surgery. 

Careful consideration has also been given to the opinion of the July 2005 VA examiner as to the nature and etiology of the Veteran's hearing loss.  While that VA doctor has indicated a causal link between the Veteran's hearing loss and the August 1979 surgery, it is somewhat cursory in that no rationale was given and it was not accompanied by any clinical findings in support.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Therefore, after weighing all the evidence, the Board finds greater probative value in the June 2012 IME's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The July 2005 VA medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record. 

In reaching this decision, the Board has considered the Veteran's statements pertaining to the development of his current hearing loss.  However, while the Board finds the Veteran to be credible, he is not competent to state that his hearing loss is the result of the VA surgery in August 1979.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, his assertions are outweighed by the June 2012 IME who found no evidence of additional hearing loss as a result of the surgery.  Therefore, the Veteran's statement carries far less evidentiary value than the June 2012 medical opinion.  The Board has also considered the statement of the Veteran's spouse dated in August 2012 regarding the current severity of the Veteran's hearing loss; however, this statement has no bearing on the central question of causation presented in this case.

Because the Veteran has not established the element that he incurred additional hearing loss during the August 1979 surgery, the Board need not address whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or whether such additional disability was due to an event that was not reasonably foreseeable since these factors are only for consideration under 38 U.S.C.A. § 1151 where there is established additional disability.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hearing loss.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  





							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hearing loss resulting from surgical excision of cervical lymph nodes near the left ear is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


